PER CURIAM.
Cleo M. Clark appeals from the district court’s order adopting the magistrate judge’s recommendation that summary judgment be granted in favor of Greens-ville Memorial in Clark’s action alleging racially motivated employment discrimination. We have reviewed the record, the district court’s opinion, and the magistrate judge’s report and recommendation and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Clark v. Greensville Mem’l Hosp., No. CA-00-403 (E.D.Va. May 24, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.